Title: To George Washington from Robert Morris, 6 September 1781
From: Morris, Robert
To: Washington, George


                  Dr General
                     
                     Office of Finance Sept. 6th 1781
                  
                  I had the Honor to send you two Letters this Morning by Major Clerkson.  This will be delivered you by Mr Audibert the Paymaster and encloses No. 1 a Copy of my Letter to him & No. 2 a Copy of my Letter to the Count de Rochambeau.
                  As it was not in Contemplation to make any Payments to the Civil Staff of the Detachment so the Heads of the Departments have made their seperate Applications to me for Money and I shall let them have what may prudently be spared.
                  It is possible that the Sum of twenty thousand Dollars may be insufficient in which Case I am to request of your Excellency that you would make Application to the Count for the Deficiency and I will readily replace the Whole on the first of October.  I am with the greatest Respect and sincerest Attachment your Excellency’s most Obedient
                  
                     Robt Morris
                     
                  
                Enclosure
                                    
                     Sir
                        
                        Office of Finance 6th September 1781.
                     
                     With this Letter I deliver you a Letter to his Excellency the Count De Rochambeau In Consequence of which he will give you the Sum of twenty thousand Dollars for the Purpose of paying one month’s pay to the Officers and Soldiers of the Line under the Command of Major General Lincoln for which Sum you will give Duplicate Receipts.  I did expect that in Consequence of my Instructions to you I should have received a Return of the precise Sum necessary for the above Purpose and I am much disappointed to learn that no such Return is made out.
                     I deliver you a Letter to the Commander in Chief which you will take Care of when you have received the money from the Count you will take General Washington’s Orders for the disposition of it, and having paid the military Officers and the Soldiers their month’s pay bring with you your accounts and Vouchers with whatever Ballance may be remaining.  Return as speedily as you can, and upon your Return I will give such further Directions as may be necessary.  I am Sir Your most Obedt & humble Servant.
                  
                  
                Enclosure
                                    
                     Sir
                        
                        Office of Finance 6th September 1781
                     
                     In Consequence of the Conversation I had the Honor to hold with your Excellency yesterday and of your Promise to supply to the United States the sum of twenty thousand Dollars for an immediate Purpose, to be replaced on the first day of October next, I have directed Mr Philip Audibert the bearer of this Letter to wait upon you.  I shall be much obliged to your Excellency if you will be pleased to direct that the above Sum be paid to Mr Audibert, and that Duplicate Receipts be taken of him one of which I pray may be transmitted to me.
                     I will take Care that the money be replaced at the time agreed upon.  With every Wish for the most brilliant Success to the Allied Arms and for your own personal Glory I am very Respectfully Your Excellency’s most Obedient & humble Servant.
                  
                  
               